





EXHIBIT 10.555

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into
effective as of the 15th day of November, 2007, by and among Inland Western
Retail Real Estate Trust, Inc., a Maryland corporation (the “IWEST”), Inland
Real Estate Investment Corporation, a Delaware corporation (“IREIC”) and IWEST
Merger Agent. LLC, as agent for the stockholders of the Management Companies (as
defined herein) that are listed on Schedule A hereto (the “Management Company
Stockholders”; each of IREIC and the Management Company Stockholders being
hereinafter referred to as a “Stockholder” and collectively the “Stockholders”).

Reference is made to that certain Agreement and Plan of Merger, dated as of
August 14, 2007 (the “Merger Agreement”), by and among IWEST, IREIC, Inland
Southwest Management Corp. (“Inland Southwest”), Inland Northwest Management
Corp. (“Inland Northwest”), Inland Western Management Corp. (“Inland Western”
and together with Inland Southwest and Inland Northwest, the “Management
Companies”), Inland Western Retail Real Estate Advisory Services, Inc. (the
“Advisor”), certain acquisition subsidiaries of IWEST and IWEST Merger Agent
LLC, as agent.  Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Merger Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the Merger Agreement, IWEST acquired from IREIC all of the
outstanding equity securities of the Advisor, and IWEST acquired from the
Stockholders all of the outstanding equity securities of the Management
Companies, for shares of common stock, par value $.001 per share, of IWEST (the
“Common Stock”).

WHEREAS, pursuant to the Merger Agreement, and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the Stockholders are being granted registration rights with
respect to their shares of Common Stock.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto agree as follows:

1.

(a)

Piggyback Registration.  If IWEST shall file a registration statement pertaining
to an underwritten offering of the Common Stock (other than a registration
statement on Form S-4, Form S-8, or any successor form) with the Securities and
Exchange Commission (the “Commission”) while any Registrable Securities (as
hereinafter defined) are outstanding, IWEST shall give all holders of any
Registrable Securities (each, an “Eligible Holder” and collectively, the
“Eligible Holders”) at least 20 days prior written notice of the filing of such
registration statement.  If requested by an Eligible Holder in writing within 10
days after receipt of any such notice, IWEST shall, at IWEST’s sole expense
(other than the fees and disbursements of counsel for the Eligible Holders, and
the underwriting discounts and commissions, if any, payable in respect of the
Registrable Securities sold by any Eligible Holder), register all or, at each
Eligible Holder’s option, any portion of the Registrable Securities of any
Eligible Holders who shall have made such request, concurrently with the
registration of such other securities, all to the extent requisite to permit the
public offering and sale of the Registrable Securities through the facilities of
all appropriate securities exchanges or inter-dealer quotation systems, if any,
on which IWEST’s common stock is being sold or quoted, and will use its
reasonable best efforts through its officers, directors, independent public
accountants, and counsel to cause such registration statement to become
effective as





1







promptly as practicable, if not automatically effective upon the filing thereof.
 Notwithstanding the foregoing, if the managing underwriter of any such offering
shall advise IWEST that, in the opinion of the managing underwriter, the giving
of such notice could adversely affect the offering of the Common Stock proposed
to be sold by IWEST, no such notice shall be required and the Eligible Holders
shall not have any right to participate in such underwritten offering; provided
that this sentence shall not apply if the subject underwritten offering includes
holders of IWEST Common Stock.  In addition, if the managing underwriter of any
such offering shall advise IWEST that, in the opinion of the managing
underwriter, the distribution of all or a portion of the Registrable Securities
requested to be included in the registration concurrently with the securities of
non-Eligible Holders to be registered by IWEST exceeds the number which can be
sold in such offering without adversely affecting the marketability of the
offering, IWEST will include in such registration first, the securities that
were initially proposed to be registered by or on behalf of IWEST, second, the
Registrable Securities requested to be included in such registration on a pro
rata basis among the holders of such Registrable Securities on the basis of the
number of shares which are owned at the time of the filing of the registration
statement, and third, other securities requested to be included in such
registration on a pro rata basis among the holders of such other equity
securities on the basis of the number of shares which are owned by each such
holder. As used herein, “Registrable Securities” shall mean the shares of Common
Stock which were issued pursuant to the Merger Agreement (including any
securities issuable or issued with respect thereto) and which have not been
previously sold to the public pursuant to a registration statement or pursuant
to Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”); provided, however, that Registrable Securities shall be
deemed not to include Common Stock issued pursuant to the Merger Agreement to
the extent that, with respect to any holder thereof, all such securities held by
the holder may be sold in a single day pursuant to and in accordance with Rule
144 promulgated under the Securities Act.

(b)

Demand Registration.  If at any time after the first anniversary of this
Agreement, IWEST shall receive a written request from (x) IREIC or (y) Eligible
Holders (other than IREIC) who in the aggregate own at least one third of the
total number of shares of Common Stock then included in the Registrable
Securities (excluding for this clause (y) the Registrable Securities held by
IREIC) (the “Requisite Holders”) to register the sale of all or part of such
Registrable Securities, IWEST shall, as promptly as practicable, and in any
event not later than forty-five (45) days after such request, at IWEST’s sole
cost and expense (other than the fees and disbursements of counsel for the
Eligible Holders, and the underwriting discounts and commissions, if any,
payable in respect of the Registrable Securities sold by the Eligible Holders),
prepare and file with the Commission a registration statement on Form S-3 for
only the Eligible Holders, so long as either (i) such registration covers the
resale of all of the Registrable Securities or (ii) the anticipated aggregate
offering price contemplated by such registration is at least $50,000,000.
 Within five business days after receiving any request contemplated by this
Section 1(b), IWEST shall give written notice to all the other Eligible Holders,
advising each of them that IWEST is proceeding with such registration and
offering to include therein all or any portion of any such other Eligible
Holder’s Registrable Securities, provided that IWEST receives a written request
to do so from such Eligible Holder within twenty (20) days after receipt by such
Eligible Holder of such registration notice from IWEST.  In the event that Form
S-3 is unavailable for such a registration, IWEST shall use such other form as
is available for such a registration, subject to the provisions below.  IWEST
shall use its reasonable best efforts to have the registration statement
declared effective by the Commission as soon as practicable.  If at any time
after the first anniversary of this Agreement, Form S-3 is not available for any
registration of Registrable Securities hereunder, IWEST shall (A) register the
sale of the Registrable Securities on another appropriate form and (B) undertake
to register the Registrable Securities on Form S-3 as soon as such form is
available (a “Replacement Registration”), provided that IWEST shall maintain the
effectiveness of the registration statement then in effect until such time as
the Replacement Registration covering the Registrable Securities has been
declared effective by the Commission so long as the anticipated aggregate
offering price contemplated by such registration is at least $50,000,000.
 Notwithstanding any provision to the contrary contained herein, IWEST shall not
be obligated to effect





2







more than a total of two (2) registrations on any form during the term of this
Agreement, and IWEST shall not be obligated to file any registration statement
within six (6) months of the effectiveness of the previous registration
statement.

(c)

In the event of a registration pursuant to the provisions of this Section 1,
IWEST shall use its reasonable best efforts to cause the Registrable Securities
so registered to be registered or qualified for sale under the securities or
blue sky laws of such jurisdictions as an Eligible Holder who has shares which
were included in such Section 1 registration may reasonably request; provided,
however, that IWEST shall not be required to qualify to do business in any state
by reason of this Section 1(c) in which it is not otherwise required to qualify
to do business.  

(d)

IWEST shall keep effective any registration or qualification contemplated by
this Section 1 and shall from time to time amend or supplement each applicable
registration statement, preliminary prospectus, final prospectus, application,
document and communication for such period of time as shall be required to
permit the Eligible Holders to complete the offer and sale of the Registrable
Securities covered thereby.  IWEST shall keep each registration statement
referred to in Section 1(b) hereof effective at all times until the earlier of:
(i) the date as of which all Eligible Holders named therein may sell all of
their Registrable Securities without restriction pursuant to Rule 144(k)
promulgated under the Securities Act (or successor thereto) or (ii) the date on
which the Eligible Stockholders named therein shall have sold to the public all
the Registrable Securities.

(e)

In the event of a registration pursuant to the provisions of this Section 1,
promptly after each document is filed with the Commission IWEST shall furnish to
each Eligible Holder such number of copies of the registration statement and of
each amendment and supplement thereto (in each case, including all exhibits),
such reasonable number of copies of each prospectus contained in such
registration statement and each supplement or amendment thereto (including each
preliminary prospectus), all of which shall conform to the requirements of the
Securities Act and the rules and regulations thereunder, and such other
documents as any Eligible Holder may reasonably request to facilitate the
disposition of the Registrable Securities included in such registration.

(f)

In the event of a registration pursuant to the provisions of this Section 1,
promptly after effectiveness IWEST shall furnish each Eligible Holder of any
Registrable Securities so registered with a notice that (i) the registration
statement has become effective under the Securities Act and no order suspending
the effectiveness of the registration statement, preventing or suspending the
use of the registration statement, any preliminary prospectus, any final
prospectus, or any amendment or supplement thereto has been issued, nor has the
Commission or any securities or blue sky authority of any jurisdiction
instituted or threatened to institute any proceedings with respect to such an
order and (ii) the registration statement and each prospectus forming a part
thereof (including each preliminary prospectus), and any amendment or supplement
thereto, comply as to form with the Securities Act and the rules and regulations
thereunder, and with the rules and regulations of any applicable state or blue
sky authority.  Such notice shall also state the jurisdictions in which the
Registrable Securities have been registered or qualified for sale pursuant to
the provisions of Section 1(c) hereof.

(g)

In the event of a registration pursuant to the provisions of this Section 1,
IWEST will bear all reasonable expenses in connection with such filing (other
than underwriting discounts and commissions and the fees and disbursements of
counsel for the Eligible Holders), including, without limitation, all
registration, filing, listing and qualifications fees, transfer agent fees,
printers and accounting fees, fees relating to any blue sky survey and other
documents relating to the performance of and compliance by IWEST with this
Agreement and the fees and disbursements of counsel for IWEST.





3







(h)

IWEST agrees that until all the Registrable Securities have been sold under a
registration statement or pursuant to Rule 144 under the Securities Act, it
shall keep current in filing all reports, statements and other materials
required to be filed with the Commission to permit holders of the Registrable
Securities to sell such securities under Rule 144.  IWEST shall furnish to each
holder of Registrable Securities, promptly upon request, any information as may
be reasonably requested to permit such holders to sell such securities pursuant
to Rule 144 without registration, including a written statement by IWEST that it
has complied with the reporting requirements of the Securities Exchange Act of
1934 necessary for such holder to sell such securities pursuant to Rule 144.

(i)

IWEST shall promptly notify the Eligible Holders of the Registrable Securities,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, would
include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and shall
promptly prepare and furnish to them such number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made.  The Eligible Holders agree to discontinue offers and sales of the
Registrable Securities from and after such notice until delivery of such
prospectus supplement or amendment.

(j)

If requested by the underwriter for any underwritten offering under Section 1(a)
in which Registrable Securities are included or the underwriter for any
underwritten offering of Registrable Securities on behalf of Eligible Holders of
Registrable Securities pursuant to a registration requested under Section 1(b)
hereof, IWEST and such Eligible Holders will enter into an underwriting
agreement with such underwriter for such offering, which shall be reasonably
satisfactory in substance and form to IWEST and IWEST’s counsel, such Eligible
Holder of Registrable Securities and the underwriter, and such agreement shall
contain such representations and warranties by IWEST and such Eligible Holder of
Registrable Securities (provided, however, that the representations and
warranties required of an Eligible Holder shall only relate to a description of
such Eligible Holder, its holding of IWEST capital stock and its relationship
with IWEST) and such other terms and provisions as are customarily contained in
an underwriting agreement with respect to secondary distributions solely by
selling stockholders, including, without limitation, indemnities substantially
to the effect and to the extent provided in Section 2 hereof.

(k)

In the case of a registration requested under Section 1(b), the holders of a
majority of the Registrable Securities initially included in such registration
shall have the right to select the investment banker(s) and manager(s), if any,
to administer any underwritten offering pursuant to such registration, subject
to IWEST’s approval of such person(s), which approval shall not be unreasonably
withheld.

(l)

Following the effective date of any registration statement filed pursuant to
this Agreement and subject to the limitations set forth herein, IWEST shall be
entitled, from time to time, to notify (the “Blackout Notice”) in writing the
Eligible Holders to discontinue offers or sales of shares pursuant to such
registration statement for Registrable Securities for the period of time stated
in the notice (the “Blackout Period”), if IWEST determines, in its reasonable
judgment, that the disclosure required in connection with the offers and sales
of the Registrable Securities could materially damage IWEST’s ability to
successfully complete an acquisition, corporate reorganization, securities
offering or other voluntary transaction undertaken by IWEST (which information
IWEST would not be required to disclose at such time other than in connection
with the Eligible Holders’ registration statement) that is material to IWEST.
 No single Blackout Period shall extend longer than sixty (60) consecutive
calendar days; provided, that IWEST shall use its reasonable best efforts to
keep the length of any Blackout Period





4







as short as practicable given the then existing circumstances, and in the
aggregate Blackout Periods shall not exceed one hundred twenty (120) days in any
consecutive twelve (12) month period.  The Eligible Holders hereby agree to
discontinue offers and sales of such shares registered pursuant to this
Agreement during any Blackout Period.

(m)

Each Eligible Holder who holds at the time of the request one percent or more of
the capital stock of IWEST hereby agrees not to sell, transfer or otherwise
dispose, or effect any public sale or distribution (including sales pursuant to
Rule 144) of equity securities of IWEST, or any securities convertible into or
exchangeable or exercisable for such securities, during the ninety (90) day
period beginning on the effective date of any registration pursuant to Section
1(a) or Section 1(b) for a public offering to be underwritten on a firm
commitment basis in which Registrable Securities are included (except as part of
such underwritten registration), unless (i) the underwriters managing the
registered public offering otherwise agree or request a shorter holdback period
in connection with such offering, (ii) such holder has entered into an
obligation to sell, transfer or otherwise dispose of equity securities of IWEST
pursuant to the terms of an agreement entered into prior to the date of notice
to the Eligible Holders with respect to a registration pursuant to Section 1(a)
or prior to the date of the demand for registration by the Requisite Holders
with respect to a registration pursuant to Section 1(b), or (iii) such holder
transfers such equity securities pursuant to a bona fide gift of such securities
or pursuant to a transaction consummated for purposes of estate planning, where
the transferee has represented that it is acquiring such shares for investment
purposes and without an intent to engage in a public distribution thereof and
agrees to be bound by the terms of the restrictions contained in this Section 1.
 Notwithstanding the foregoing, the holders of Registrable Securities shall be
entitled to transfer any Registrable Securities to an Affiliate (as defined in
the Merger Agreement) of such holder during the referenced ninety (90) day
period, provided, however, that such transfer complies with applicable
securities laws (as supported by the receipt of a legal opinion to that effect)
and that any such transferee agrees to be bound by the terms of this provision
and to enter into a similar agreement with the managing underwriter on its own
behalf.

(n)

Other than the Eligible Holders, IWEST will not, and will not agree to, allow
the holders of any securities of IWEST to include any of their securities in any
registration statement demanded under Section 1(b) hereof, or any amendment or
supplement thereto, without the consent of a majority of the Eligible Holders.

2.

Indemnification.  a)

Subject to the conditions set forth below, IWEST agrees to indemnify and hold
harmless each Eligible Holder and each person, if any, who controls any such
person within the meaning of Section 15 of the Securities Act or Section 20(a)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), from
and against any and all loss, liability, charge, claim, damage, and expense
whatsoever (which shall include, for all purposes of this Section 2, but not be
limited to, reasonable attorneys’ fees and any and all reasonable expenses
whatsoever incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), as and when incurred,
arising out of, based upon, or in connection with any untrue statement or
alleged untrue statement of a material fact contained (A) in any registration
statement, preliminary prospectus, or final prospectus (as from time to time
amended and supplemented), or any amendment or supplement thereto, relating to
the sale of any of the Registrable Securities or (B) in any application or other
document or communication (in this Section 2 collectively called an
“Application”) executed by or on behalf of IWEST or based upon written
information furnished by or on behalf of IWEST filed in any jurisdiction in
order to register or qualify any of the Registrable Securities under the
securities or blue sky laws thereof or filed with the Commission or any
securities exchange; or any omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements made
therein not misleading, unless in each case (x) such statement or omission was
made in reliance upon and in conformity with written





5







information furnished to IWEST with respect to such Eligible Holder by or on
behalf of such person expressly for inclusion in any registration statement,
preliminary prospectus, or final prospectus, or any amendment or supplement
thereto, or in any Application, as the case may be, or (y) such loss, liability,
charge, claim, damage or expense arises out of such Eligible Holder’s failure to
comply with the terms and provisions of this Agreement.  The foregoing agreement
to indemnify shall be in addition to any liability IWEST may otherwise have,
including liabilities arising under this Agreement.

If any action is brought against any Eligible Holder or any controlling persons
of such person (an “Indemnified Party”) in respect of which indemnity may be
sought against IWEST pursuant to the foregoing paragraph, such Indemnified Party
shall promptly notify IWEST in writing of the institution of such action (but
the failure so to notify shall not relieve IWEST from any liability except if
IWEST is materially prejudiced by such failure) and IWEST shall promptly assume
the defense of such action, including the employment of counsel (reasonably
satisfactory to such Indemnified Party), provided that the Indemnified Party
shall have the right to employ its or their own counsel in any such case, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party unless the employment of such counsel shall have been
authorized in writing by IWEST in connection with the defense of such action or
IWEST shall not have promptly employed counsel reasonably satisfactory to such
Indemnified Party, or such Indemnified Party shall have reasonably concluded
that there may be one or more legal defenses available to it or them or to other
Indemnified Parties which are different from or additional to those available to
IWEST, in any of which events such fees and expenses shall be borne by IWEST and
IWEST shall not have the right to direct the defense of such action on behalf of
the Indemnified Party.  Anything in this Section 2 to the contrary
notwithstanding, IWEST shall not be liable for any settlement of any such claim
or action effected without its written consent, which shall not be unreasonably
withheld or delayed.  IWEST shall not, without the prior written consent of each
Indemnified Party that is not released as described in this sentence, settle or
compromise any action, or permit a default or consent to the entry of judgment
in or otherwise seek to terminate any pending or threatened action, in respect
of which indemnity may be sought hereunder (whether or not any Indemnified Party
is a party thereto), unless such settlement, compromise, consent, or termination
includes an unconditional release of each Indemnified Party from all liability
and obligations in respect of such action.  IWEST agrees promptly to notify
Eligible Holders of the commencement of any litigation or proceedings against
IWEST or any of its officers or directors in connection with the sale of any
Registrable Securities or any preliminary prospectus, final prospectus,
registration statement, or amendment or supplement thereto, or any Application
relating to any sale of any Registrable Securities.

(b)

Each Eligible Holder agrees to indemnify and hold harmless IWEST, each director
of IWEST, each officer of IWEST who shall have signed any registration statement
covering Registrable Securities held by such Eligible Holder, each other person,
if any, who controls IWEST within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act to the same extent as the foregoing
indemnity from IWEST to such Eligible Holder in Section 2(a) hereof, but only
with respect to (i) statements or omissions, if any, made in any registration
statement, preliminary prospectus, or final prospectus (as from time to time
amended and supplemented), or any amendment or supplement thereto, or in any
Application, in reliance upon and in conformity with written information
furnished to IWEST with respect to such Eligible Holder by or on behalf of such
Eligible Holder, expressly for inclusion in any such registration statement,
preliminary prospectus, or final prospectus, or any amendment or supplement
thereto, or in any Application, as the case may be and (ii) such Eligible
Holder's breach of this Agreement.  If any action shall be brought against IWEST
or any other person so indemnified based on any such registration statement,
preliminary prospectus, or final prospectus or any amendment or supplement
thereto, or in any Application, or such failure to comply with the terms of this
Agreement, and in respect of which indemnity may be sought against such Eligible
Holder pursuant to this Section 2(b), such Eligible Holder shall have the rights
and duties given to IWEST, and IWEST and





6







each other person so indemnified shall have the rights and duties given to the
Indemnified Parties, by the provisions of Section 2(a).

(c)

To provide for just and equitable contribution, if (i) an applicable indemnified
party makes a claim for indemnification pursuant to Section 2(a) or 2(b) hereof
(subject to the limitations thereof) but it is found in a final judicial
determination, not subject to further appeal, that such indemnification may not
be enforced in such case, even though this Agreement expressly provides for
indemnification in such cases, or (ii) any indemnified or indemnifying party
seeks contribution under the Securities Act, the Exchange Act or otherwise, then
IWEST (including for this purpose any contribution made by or on behalf of any
director of IWEST, any officer of IWEST who signed any such registration
statement, and any controlling person of IWEST), as one entity, and the Eligible
Holders of the Registrable Securities included in such registration in the
aggregate (including for this purpose any contribution by or on behalf of an
Eligible Holder), as a second entity, shall contribute to the losses,
liabilities, claims, damages, and expenses whatsoever to which any of them may
be subject, on the basis of relevant equitable considerations such as the
relative fault of IWEST and such Eligible Holders in connection with the facts
which resulted in such losses, liabilities, claims, damages, and expenses.  The
relative fault, in the case of an untrue statement, alleged untrue statement,
omission, or alleged omission shall be determined by, among other things,
whether such statement, alleged statement, omission, or alleged omission relates
to information supplied by IWEST or by such Eligible Holders, and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement, alleged statement, omission, or alleged omission.  IWEST
and Eligible Holders agree that it would be unjust and inequitable if the
respective obligations of IWEST and the Eligible Holders for contribution were
determined by pro rata or per capita allocation of the aggregate losses,
liabilities, claims, damages, and expenses (even if the Eligible Holders were
treated as one entity for such purpose) or by any other method of allocation
that does not reflect the equitable considerations referred to in this Section
2(c).  In no case shall any Eligible Holder be responsible for a portion of the
contribution obligation imposed on all Eligible Holders in excess of its pro
rata share based on the number of shares of Common Stock owned by him or it and
included in such registration as compared to the number of shares of Common
Stock owned by all Eligible Holders and included in such registration.  No
person guilty of a fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who is not guilty of such fraudulent misrepresentation.  For purposes of this
Section 2(c), each person, if any, who controls any Eligible Holder within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
shall have the same rights to contribution as such Eligible Holder and each
person, if any, who controls IWEST within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act, each officer of IWEST who
shall have signed any such registration statement, and each director of IWEST
shall have the same rights to contribution as IWEST, subject in each case to the
provisions of this Section 2(c).  Anything in this Section 2(c) to the contrary
notwithstanding, no party shall be liable for contribution with respect to the
settlement of any claim or action effected without its written consent.  This
Section 2(c) is intended to supersede any right to contribution under the
Securities Act, the Exchange Act or otherwise.

(d)

In no event and under no circumstances shall an Eligible Holder provide
indemnification or contribution payments in excess of the net proceeds received
by such Eligible Holder as a result of the sale of the Registrable Securities
pursuant to the applicable registration statement.

3.

Registration Procedures.  Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, IWEST will use its reasonable best efforts to effect the registration
and sale of such Registrable Securities in accordance with the intended method
of disposition thereof, but subject to the provisions of this Agreement and,
pursuant thereto, IWEST will, as expeditiously as reasonably possible, use its
reasonable best efforts to:





7







(a)

prepare and file with the Commission a registration statement with respect to
such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective;

(b)

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus(es) used in connection therewith as
may be necessary to keep such registration statement effective for a period
required by this Agreement and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;

(c)

cause all such Registrable Securities to be listed on each securities exchange
on which similar securities issued by IWEST are then listed;

(d)

provide a transfer agent and registrar for all such Registrable Securities not
later than the effective date of such registration statement;

(e)

in the event Eligible Holders who hold a majority of the Registrable Securities
select an underwriter or underwriters to sell Registrable Securities in a
registration under Section 1(b), IWEST shall enter into and perform its
obligations under such customary agreements (including underwriting agreements
in customary form) and take all such other customary and commercially reasonable
actions as the holders of a majority of the Registrable Securities being sold or
the underwriters reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;

(f)

make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney retained by any such seller or underwriter, all
financial and other records, pertinent corporate documents and properties of
IWEST reasonably required in order to allow such seller of Registrable
Securities to perform a customary due diligence review of IWEST, and cause
IWEST’s officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;

(g)

advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose and promptly
use all commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued; and

(h)

IWEST will take all other reasonable actions that the Eligible Holders who hold
a majority of the Registrable Securities or underwriters, if any, may reasonably
request to expedite and facilitate the disposition by such Eligible Holders or
the underwriters, as applicable, of the Registrable Securities pursuant to a
registration statement filed pursuant hereto.

Notwithstanding the foregoing, it is agreed and understood that IWEST shall not
be obligated to include in any registration statement filed pursuant to Section
1 those Registrable Securities owned by any Eligible Holder who has failed to
provide to IWEST the information concerning such Eligible Holder and their
intended method of distribution required to be included in such registration
statement and required to be furnished by the Eligible Holder.





8







4.

Miscellaneous.

(a)

Remedies.  In the event of a breach by IWEST of its obligations under this
Agreement, each Eligible Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.

(b)

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented and
the obligations hereunder may not be waived, unless such amendment,
modification, supplement or waiver is in writing and signed by IWEST and
Eligible Holders who hold a majority of the Registrable Securities.  No waiver
of any term, condition or provision shall operate as a waiver of any other term,
condition or provision of this Agreement, and no waiver of any term, condition
or provision shall operate as a continuing waiver, except to the extent
specifically stated in such waiver.

(c)

Notices.  All notices and other communications provided for or permitted
hereunder shall be made in accordance with the provisions of the Merger
Agreement.

(d)

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
holders of the Registrable Securities subject to the terms hereof.  

(e)

Assignment of Registration Rights.  The rights of the Eligible Holders
hereunder, including the right to have IWEST register Registrable Securities
pursuant to this Agreement, will be automatically assigned by the Eligible
Holders to transferees or assignees (including by way of dividend or
distribution) of all or any portion of the Registrable Securities, but only if
(i) the transferring or assigning Eligible Holder agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to IWEST within a reasonable time after such transfer or assignment,
or if such transfer or assignment is by way of dividend or distribution, a copy
of the respective board resolution and the agreement of the transferee or
assignee is furnished to IWEST within a reasonable time after such dividend or
distribution, (ii) IWEST is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (iii) such transfer or
assignment was not made pursuant to any registration statement or Rule 144, (iv)
at or before the time IWEST received the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing with IWEST
to be bound by all of the provisions contained herein, and (v) such transfer is
made in accordance with any applicable requirements of the Merger Agreement, any
Ancillary Agreement (as defined in the Merger Agreement) thereto and securities
laws, rules and regulations.  Any transferee or assignee of an Eligible Holder
under this Section 4(e) shall be deemed an “Eligible Holder” for all purposes of
this Agreement, and shall be entitled to all rights of, and subject to all
obligations (including indemnification obligations) of, an Eligible Holder
hereunder, upon compliance with this Section 4.  Nothing contained herein is
intended to release any assignor or transferor of any of its obligations arising
or accruing prior to satisfaction of such conditions.

(f)

Counterparts.  This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.





9







(h)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Illinois without reference to its
conflicts of law provisions.

(i)

Fees and Expenses.  Should any party hereto employ an attorney for the purpose
of enforcing or construing this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party or
parties shall be entitled to receive from the non-prevailing party or parties
thereto reimbursement for all reasonable attorneys' fees and all costs.  The
“prevailing party” means the party in whose favor a judgment, decree, or final
order is rendered.

(j)

Severability.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any other
provisions contained herein shall not be affected or impaired thereby.

(k)

No Conflicting Agreements.  IWEST shall not hereafter enter into any agreement
with respect to its securities which violates the rights granted to the holders
of Registrable Securities in this Agreement.

(l)

Entire Agreement.  This Agreement, the Merger Agreement (including all schedules
and exhibits thereto) and the Ancillary Agreements contemplated thereby are
intended by the parties hereto as a final expression of their agreement and are
intended to be a complete and exclusive statement of the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises warranties or undertakings, other
than those set forth or referred to herein, concerning the registration rights
granted by IWEST pursuant to this Agreement.  This Agreement supersedes all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof.  If there is conflict between any of the terms,
conditions or covenants contained in this Agreement and another agreement
between the parties, the terms, conditions or covenants in this Agreement shall
control.

(m)

Facsimile Signatures.  A facsimile signature on the signature pages hereto shall
for all purposes be deemed an original and shall bind the signor as if such
facsimile were an original.




[Signature Page Follows]





10













IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.

By:

Title:

STOCKHOLDERS:

INLAND REAL ESTATE INVESTMENT
CORPORATION

By:

Title:

IWEST MERGER AGENT, LLC, as Agent for the Management Company Stockholders:

By:

Title:





































[Signature Page to Registration Rights Agreement]

















Schedule A









